The judgment should be affirmed upon the ground that the note in suit had been materially altered without the consent of the respondents, that plaintiff's assignor was not a holder in due course as it was apparent on inspection that the note had been altered, and the plaintiff failed to sustain the burden of proof upon the question of alteration of the note. (See sections 91, 205 and 206 of the Negotiable Instruments Law [Cons. Laws, ch. 38]; National Ulster County Bank v. Madden, 114 N.Y. 280.) Other points raised not answered.
The judgment should be affirmed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Judgment affirmed. *Page 55